                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

IVORY A. ROBERSON
                                                                                  CIVIL ACTION
VERSUS
                                                                                  NO. 17-1322-EWD
                                                                                  (CONSENT)
COMMISSIONER OF THE
SOCIAL SECURITY
ADMINISTRATION
                                           RULING AND ORDER

         Plaintiff Ivory A. Roberson, Jr. (“Plaintiff”) brought this action under 42 U.S.C. § 405(g)

for judicial review of the final decision of the Commissioner of the Social Security Administration

(the “Commissioner”) denying his application for supplemental security income (“SSI”).1 Plaintiff

filed a Memorandum in Support of his appeal.2                      The Commissioner filed an Opposition

Memorandum,3 to which Plaintiff filed his Reply.4

         Based on the applicable standard of review under § 405(g) and the analysis which follows,

the Court AFFIRMS5 the Commissioner’s decision and DISMISSES Plaintiff’s appeal.

I.    Procedural History

         Plaintiff filed an application for SSI6 alleging disability due to “heart problems” and a

“learning disability.”7 Plaintiff alleges his disabilities began at his birth on May 18, 1994.8


1
  See AR pp. 172-177 (application for SSI) and AR pp. 1-6 (Notice of Appeals Council Action). References to
documents filed in this case are designated by “(R. Doc. [docket entry number(s)], p. [page number(s)].” References
to the record of administrative proceedings filed in this case are designated by “(AR [page number(s)].”
2
  R. Doc. 12.
3
  R. Doc. 14.
4
  R. Doc. 17.
5
  The parties consented to proceed before the undersigned United States Magistrate Judge, R. Doc. 9, and on November
16, 2017, an Order of Reference was entered by the District Judge referring this matter to conduct “all further
proceedings and the entry of judgment in accordance with 28 USC 636(c)….” R. Doc. 10.
6
  AR pp. 172-177.
7
  See AR p. 83.
8
  AR pp. 46, 50, 172. According to the administrative record, Plaintiff previously received SSI benefits from his birth
until on or about January 1, 2013, when they apparently ceased due to an Age 18 Redetermination. AR pp. 27. The
ALJ noted that a February 6, 2013 Initial Determination and a November 22, 2013 Reconsideration Determination

                                                          1
Plaintiff’s claim was initially denied on January 23, 2015.9 Thereafter, Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”).10 Hearings were held on September 30,

2015 and January 4, 2016 before the ALJ.11 Plaintiff, represented by counsel, testified at both

hearings.12

         On February 2, 2016, the ALJ issued a Notice of Unfavorable Decision.13 Thereafter,

Plaintiff requested review by the Appeals Council.14 On September 1, 2017, the Appeals Council

denied Plaintiff’s request for review.15 On October 23, 2017, Plaintiff filed his Complaint in this

Court seeking review of the Commissioner’s decision.16 Accordingly, Plaintiff exhausted his

administrative remedies before timely filing this action for judicial review, and the ALJ’s decision

is the Commissioner’s final decision for purposes of judicial review.17

II.   Standard of Review

         Under 42 U.S.C. § 405(g), judicial review of a final decision of the Commissioner denying

disability benefits is limited to two inquiries: (1) whether substantial evidence exists in the record

as a whole to support the Commissioner’s findings, and (2) whether the Commissioner’s final

decision applies the proper legal standards.18 If the Commissioner fails to apply the correct legal


both found the cessation of these benefits appropriate. AR pp. 27, 84, 190. The ALJ further noted that Plaintiff did
not appeal those determinations within the required appeals period, which rendered them final and not subject to re-
opening. AR p. 27 citing 20 C.F.R. § 416.1481. Further, the ALJ held that there was no basis for re-opening those
determinations under the regulations governing administrative finality or pursuant to Social Security Ruling 91-5p
after his review of those determinations. AR p. 27.
9
  AR pp. 100-103.
10
   AR pp. 106-108.
11
   AR pp. 41-81.
12
   AR pp. 41-81.
13
   AR pp. 24-40.
14
   AR pp. 170-171.
15
   AR pp. 1-6.
16
   R. Doc. 1.
17
   See 20 C.F.R. § 404.981 (“The Appeals Council may deny a party’s request for review or it may decide to review a
case and make a decision. The Appeals Council’s decision, or the decision of the administrative law judge if the
request for review is denied, is binding unless you or another party file an action in Federal district court, or the
decision is revised. You may file an action in a Federal district court within 60 days after the date you receive notice
of the Appeals Council’s action.”).
18
   Myers v. Apfel, 238 F.3d 617, 619 (5th Cir. 2001), Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005).

                                                           2
standards, or fails to provide a reviewing court with a sufficient basis to determine that the correct

legal principles were followed, it is grounds for reversal.19

III.      The ALJ’s Decision

          A claimant has the burden of proving that he or she suffers from a disability, which is

defined as a medically determinable physical or mental impairment lasting at least 12 months that

prevents the claimant from engaging in substantial gainful activity.20 The regulations require the

ALJ to apply a five-step sequential evaluation to each claim for benefits.21 In the five-step

sequence used to evaluate claims, the Commissioner must determine whether: (1) the claimant is

currently engaged in substantial gainful activity; (2) the claimant has a severe medically

determinable impairment(s); (3) the impairment(s) meets or equals the severity of a listed

impairment in Appendix 1 of the regulations; (4) the impairment(s) prevents the claimant from

performing past relevant work; and (5) the impairment(s) prevents the claimant from doing any

other work.22

          The burden rests upon the claimant to prove disability throughout the first four steps of this

five-step process.23 If the claimant successfully proves the first four steps, then the burden shifts

to the Commissioner to prove the fifth step, which is that the claimant is capable of performing

other work considering the claimant’s residual functional capacity (“RFC”), age, education and

past work experience.24 If the Commissioner proves other work exists which the claimant can

perform, the claimant is given the chance to prove that he or she cannot, in fact, perform that

work.25


19
   Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987) and Western v. Harris, 633 F.2d 1204, 1206 (5th Cir. 1981).
20
   20 C.F.R. §§ 404.1505; 416.905.
21
   20 C.F.R. §§ 404.1520; 416.920.
22
   Masterson v. Barnhart, 309 F.3d 267, 271 (5th Cir. 2002).
23
   Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991).
24
   20 C.F.R § 404.1520(g)(1).
25
   Muse, 925 F.2d at 789.

                                                         3
         Here, the ALJ determined that Plaintiff’s learning disorder and anxiety were not severe

impairments,26 but that Plaintiff’s post-surgically repaired Tetralogy of Fallot27 was a severe

impairment;28 that Plaintiff did not meet the Listing under section 12.05 for mental retardation;29

and that Plaintiff had the RFC to “perform the full range of sedentary work as defined in 20 C.F.R.

416.967(a)” and “to perform sedentary exertional activity.”30 Based on an RFC for the full range

of sedentary work, the ALJ determined that a finding of “not disabled” was directed by Medical

Vocational Rule 201.27.31

IV. Plaintiff’s Allegations of Error

         First, Plaintiff argues that the ALJ erred in failing to find that Plaintiff’s learning disorder

is not “severe” at step two of the sequential evaluation process.32 Second, Plaintiff argues that the

ALJ erred in failing to find that Plaintiff’s learning disorder meets the requirements of 20 C.F.R.

Chap. III, Pt. 404, Subpt. P, app. 1, Listing 12.05C (“Listing 12.05C”) at step three of the sequential




26
   AR pp. 29-32. Anxiety was not initially identified by Plaintiff as an impairment. AR p. 194.
27
   According to the Centers for Disease Prevention and Control, Tetralogy of Fallot is a birth defect that affects normal
blood flow through the heart and is made up of the following four defects of the heart and its blood vessels: (1) a hole
in the wall between the two lower chambers―or ventricles―of the heart. This condition is also called a ventricular
septal defect; (2) a narrowing of the pulmonary valve and main pulmonary artery. This condition is also called
pulmonary stenosis; (3) the aortic valves, which opens to the aorta, are enlarged and seem to open from both ventricles,
rather than from the left ventricle only, as in a normal heart. In this defect, the aortic valve sits directly on top of the
ventricular septal defect, and, (4) the muscular wall of the lower right chamber of the heart (right ventricle) is thicker
than normal. This is also called ventricular hypertrophy.
https://www.cdc.gov/ncbddd/heartdefects/tetralogyoffallot.html
28
   AR pp. 29-30.
29
   AR p. 32.
30
   AR pp. 32, 34.
31
   AR pp. 36 and see SSR 85-15 (“The Medical-Vocational Guidelines (Regulations No. 4, Subpart P, Appendix 2)
discuss the relative adjudicative weights which are assigned to a person’s age, education, and work experience. Three
tables in Appendix 2 illustrate the interaction of these vocational factors with his or her RFC. RFC is expressed in
terms of sedentary, light, and medium work exertion. The tables rules reflect the potential occupational base of
unskilled jobs for individuals who have severe impairments which limit their exertional capacities….”) In this case,
the ALJ found that Plaintiff retained the RFC, in light of his heart condition as a severe impairment, to perform
sedentary work. The ALJ then applied Medical Vocational Rule 201.27 based on Plaintiff’s age of 20 (“younger
individual aged 18-44”), high school education, lack of prior work experience (“unskilled or none”), and ability to
communicate in English in determining that Plaintiff is “not disabled” as directed by the Rule.
32
   R. Doc. 12, pp. 4-7.

                                                             4
evaluation process.33 Finally, Plaintiff argues that the ALJ erred in finding that Plaintiff has the

RFC to perform the full range of sedentary work at step five of the sequential evaluation process.34

V.    Law and Analysis

     A. Substantial Evidence Supports the ALJ’s Determination that Plaintiff’s “Learning
        Disorder” Is Not “Severe”

         In his decision, the ALJ found that Plaintiff’s learning disability and allegations of anxiety

were “non-severe.”35 The ALJ found that while Plaintiff and/or his mother, Renita Jackson,

testified that Plaintiff was in special education classes in school,36 repeated eleventh grade twice,

and was classified as having a learning disability, Plaintiff never submitted any educational records

to establish these claims, despite that the record was held open after the first hearing for Plaintiff

to submit such records.37 Furthermore, the ALJ found that the evidence of record did not establish

that Plaintiff had more than “minimal limitations” caused by his alleged learning disorder.38 The

ALJ considered the January 2015 report of Dr. James Van Hook, III (“Dr. Van Hook”) the state

agency consultative psychological examiner.39 During Dr. Van Hook’s examination, Plaintiff was

administered a Wechsler Adult Intelligence Scale-IV (“WAIS-IV”) test and obtained a Full Scale

IQ score (“IQ score”) of 67.40 The ALJ noted that Dr. Van Hook diagnosed “borderline intellectual

functioning,” and Dr. Van Hook found Plaintiff’s affect to be stable, which Plaintiff had no

difficulty regulating. Dr. Van Hook further found that while Plaintiff reported excessive worry

and showed “limited social judgment about some matters,” Plaintiff demonstrated adequate eye



33
   R. Doc. 12, pp. 8-14.
34
   R. Doc. 12, pp. 14-16.
35
   AR p. 30.
36
   Plaintiff’s SSA 3368 Disability Report states that Plaintiff did not attend special education classes. See AR p.
195.
37
   AR p. 30 and see AR pp. 41-81.
38
   AR p. 30.
39
   AR p. 30 citing AR pp. 262-64.
40
   AR. pp. 30, 263, 265.

                                                           5
contact, answered no questions in an aggressive manner, and was able to interact on a one to one

basis. Dr. Van Hook reported Plaintiff’s thinking as intact, logical, coherent, and free from

circumstantial or tangential thought processes.41 Dr. Van Hook reported that Plaintiff showed

adequate persistence.42 The ALJ noted that Dr. Van Hook found Plaintiff’s attention mildly

impaired and Plaintiff’s long-term memory for remote recall weak, but also found Plaintiff’s short-

term memory, intermediate memory, and long-term memory for recent recall intact. The ALJ

discounted Dr. Van Hook’s other diagnoses of unspecified anxiety disorder and a history of

learning disabilities because they were “arguably rooted in the claimant’s subjective reports.”43

The ALJ noted that the only other medical evidence possibly relating to Plaintiff’s learning

disability and/or anxiety was the opinion of Plaintiff’s treating cardiologist Dr. Thomas Young,

who speculated that anxiety played a role in Plaintiff’s reported symptoms of syncope, palpitations,

and shortness of breath.44 However, the ALJ placed no weight on Dr. Young’s opinion on this

issue because a definitive diagnosis of anxiety was “outside the scope of [Dr. Young’s] medical

expertise,” i.e., cardiology.45 The ALJ thus held that, in the absence of an academic record or

other documentary evidence of significantly limited intellectual abilities or a learning disorder,

“[Plaintiff’s] IQ score and Dr. Van Hook’s diagnosis are alone insufficient to establish that

[Plaintiff] has more than minimal limitations on his ability to perform basic work activities.”46

The ALJ further held that Plaintiff’s soft-spoken demeanor, and Plaintiff’s testimony that he did

not know his address and was not capable of leaving home alone, were not supported by the

medical evidence in the record.47         The ALJ found it significant that Dr. Young did not have


41
   AR. p. 30 citing AR pp. 263-264.
42
   AR p. 30 citing AR p. 263.
43
   AR. p. 30.
44
   AR p. 30 citing AR p. 278.
45
   AR p. 30.
46
   AR pp. 30-31.
47
   AR pp. 30-31 and see AR pp. 47-48, 70-71, 78.

                                                    6
difficulty hearing Plaintiff and did not characterize Plaintiff as a poor historian, and neither Dr.

Young nor Dr. Van Hook identified significant mental deficiencies or severe cognitive deficits

consistent with Plaintiff’s presentation at the hearing.48 The ALJ also found that these doctors’

notes did not establish that Plaintiff’s mental impairments had lasted or were expected to last a

continuous period of 12 months, as required for a finding of a severe impairment.49

         Notably, in considering whether Plaintiff’s mental impairments were “severe,” the ALJ

also considered the four functional areas (as then) set out in the regulations for evaluating mental

disorders, known as the “paragraph B” criteria”:50 activities of daily living, social functioning,

concentration, persistence, or pace, and episodes of decompensation.51 The ALJ applied these four

broad functional areas, which are also set forth in Listing 12.05D,52 and found that Dr. Van Hook’s

examination of Plaintiff, and the testimony of Plaintiff and his mother, established that Plaintiff

had no more than “mild” limitations in the areas of daily living, social functioning, and

concentration, persistence, and pace, and Plaintiff had no episodes of decompensation.53 Because

the ALJ found that Plaintiff had only mild limitations, and because Plaintiff’s IQ score and Dr.

Van Hook’s report alone were insufficient to establish that Plaintiff had more than minimal

limitations, the ALJ found that Plaintiff’s mental impairments were non-severe.54




48
   AR p. 31.
49
   AR pp. 30-31.
50
   See 20 C.F.R. 404, Subpt. P, App. 1, 12.00E and 20 C.F.R. § 416.920(a)(c)(3).
51
   AR pp. 31-32.
52
   AR, pp. 31-32. Although Listing 12.05 was amended effective January 2, 2017 and Paragraphs C and D have been
removed, “[t]he amended Listing generally applies to claims filed on or after January 1, 2017 and is not applicable to
this case.” Williams v. Berryhill, No. 16-01367, 2018 WL 1006057, at *9 (W.D. La. Jan. 17, 2018) (citing Revised
Medical Criteria for Evaluating Mental Disorders, 81 FR 66138-01, 2016 WL 5431732 (Sept. 26, 2016) and explaining
that “[t]he SSA stated that it will use the new rules on or after their effective date in any case in which it makes a
determination or decision. The SSA expects the Federal courts will review its final decisions using the rules that were
in effect at the time it issues the decisions.”)).
53
   AR pp. 31-32.
54
   AR pp. 31-32.

                                                          7
       i.     Plaintiff Did Not Carry His Burden of Proving A “Severe” Learning Disability

            “The claimant has the burden of proving she has a medically determinable physical or

mental impairment lasting at least twelve months that prevents her from engaging in substantial

gainful activity.”55 In the Fifth Circuit, an impairment is considered non-severe if it is “‘a slight

abnormality [having] such minimal effect on the individual that it would not be expected to

interfere with the individual’s ability to work, irrespective of age, education or work experience,’”

which standard was correctly cited by the ALJ.56 “The burden rests on the Plaintiff at Step Two,

but that burden is de minimus.”57

         The record and briefs reflect that the ALJ, Plaintiff and the Commissioner all applied

Listing 12.05, “Mental Retardation” to Plaintiff’s alleged learning disorder.58 However, as noted

by the ALJ, other than Dr. Van Hook’s report of examination, including Plaintiff’s IQ test, and the

report of the state agency psychological consultant, there is no other objective evidence of

Plaintiff’s alleged mental impairment.59 At the first hearing, the ALJ specifically held the record

open for Plaintiff to submit his educational records.60 At the second hearing, Plaintiff’s counsel

stated that he had Plaintiff’s educational records in hand and would file them in the record;

however, nothing more was submitted.61               The ALJ specifically noted this lack of supporting

documentation in the record.62 Plaintiff provided no other documentation or records to support the

testimony that he was previously diagnosed with a learning disability or that he attended special


55
   Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).
56
   Loza v. Apfel, 219 F.3d 378, 391 (5th Cir. 2000) (quoting Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985))
(internal quotation omitted) and AR p. 30.
57
   Rowe v. Colvin, No. 16-204, 2017 WL 3821473, *11 (M.D. La. Aug. 31, 2017) (citing Calderwood v. Colvin, No.
14-495, 2016 WL 1077956, *9 (E.D. Tex. Mar. 18, 2016)).
58
   AR pp. 31-32, R. Doc. 12, R. Doc. 14, p. 10.
59
   AR pp. 30-31, and e.g., pp. 34, 36.
60
   AR pp. 43-45, 81. Plaintiff’s counsel made some vague remarks at the hearing tending to indicate that the records
were not supportive of his client’s case and/or were irrelevant. AR pp. 44-45.
61
   AR p. 45.
62
   AR pp. 30-31.

                                                         8
education classes, nor records that otherwise show a history of treatment, a recommendation for

treatment (aside from one recommendation from Dr. Young for psychological treatment before the

first hearing), and/or a diagnosis of any mental impairment based on objective findings, rather than

subjective complaints.

         “If [a plaintiff] is not able to provide sufficient medical evidence, the ALJ may make a

decision based on the information available.”63 Accordingly, regarding the evidence presented in

the record, Dr. Van Hook’s report noted that Plaintiff claimed to have received non-specific mental

health services “years ago” and was not taking medication for his learning disability.64 Dr. Van

Hook found that Plaintiff was “adequate” in many areas. Plaintiff was able to care for his physical

needs, i.e., bathing and dressing, was appropriately dressed, and had an adequate appearance and

hygiene.65 Dr. Van Hook’s opinion was that Plaintiff was cooperative, had goal-directed speech,

had adequate persistence and effort, had a stable affect, made adequate eye contact, and while

Plaintiff possessed limited social judgment on some matters, he was not aggressive and was able

to interact on a one to one basis.66 Moreover, Dr. Van Hook found Plaintiff’s thinking to be intact,

logical, and coherent, and oriented as to person, place, time and situation. Despite a finding of

borderline-impaired verbal comprehension, Plaintiff had adequate receptive language abilities, and

intact short-term and intermediate memory, as well as recent recall of long-term memory.67

Plaintiff reported to Dr. Van Hook that he could mop, sweep, sometimes cook and use public

transportation, and was found to have a fair to marginal overall level of adaptation.68 Notably, Dr.




63
   Wren v. Sullivan, 925 F.2d 123, 128 (5th Cir. 1991).
64
   AR p. 262.
65
   AR p. 262.
66
   AR pp. 262-63.
67
   AR p. 263.
68
   AR pp. 263-64. Plaintiff’s testimony at the hearing conflicts with his reports to Dr. Van Hook regarding his ability
to hail a cab and cook, see AR p. 78. The ALJ did not find Plaintiff’s testimony entirely credible. AR pp. 31, 33.

                                                          9
Van Hook did not diagnose any significant or severe impairments. The ALJ considered these

findings.69

         Dr. Van Hook’s clinical impression of “History of Learning Disabilities,” and “Unspecified

Anxiety Disorder,”70 and his diagnoses of “mild” impairments, (i.e., finding Plaintiff mildly

impaired in his ability to sustain effort and persist at a normal pace over the course of a routine 40-

hour workweek and finding Plaintiff “perhaps” mildly impaired in his ability to show stress

tolerance), were all based on Plaintiff’s reported history of learning problems and anxiety;

however, Dr. Van Hook’s report71 specifically states that there were “no accompanying records

for corroboration of reported history.” The ALJ found that the lack of corroborating records

detracted from these impressions, particularly considering that Dr. Van Hook specifically noted

that Plaintiff “appeared to be a questionable historian” who possibly magnified his symptoms and

embellished.72 The ALJ is “free to reject the opinion of any physician when the evidence supports

a contrary conclusion.”73 Additionally, the ALJ questioned Plaintiff’s credibility because the ALJ

found that Plaintiff’s demeanor and testimony at the hearing were inconsistent with the evidence

in the record, as Dr. Van Hook did not identify any significant mental deficiencies or cognitive

deficiencies consistent with Plaintiff’s testimony74 (e.g., Plaintiff could not leave his home




69
   AR p. 30.
70
   Plaintiff did not indicate that anxiety was an impairment. AR pp. 193-198. Furthermore, Plaintiff does not argue
that he is disabled due to “anxiety” in brief, nor does he assign as error the ALJ’s findings as to anxiety. There are
also no objective records indicating that Plaintiff has a history of anxiety or has received or sought treatment for
anxiety.
71
   Dr. Young’s report also mentions anxiety; however, Dr. Young is a cardiologist, not a mental health practitioner.
The opinion of a specialist is generally accorded greater weight than that of a non-specialist. Locke v. Massanari, No.
2000-0238, 285 F.Supp.2d 784, 793 (S.D. Tex. July 20, 2001) citing Newton, 209 F.3d at 453. Indeed, Dr. Young
recommended for Plaintiff to explore mental health resources and a psychological evaluation with other practitioners.
AR p. 273. However, there is no record evidence that Plaintiff sought or obtained mental health treatment.
72
   AR pp. 262-264.
73
   Locke, 285 F.Supp.2d at 794 citing Newton, 209 F.3d at 453 (other citations omitted).
74
   AR p. 31.

                                                         10
alone).75 See also Dr. Van Hook’s clinical impression of “borderline intellectual functioning,”

which placed Plaintiff at “the mild range of intellectual disabilities.” (emphasis added).76

        In determining severity, the ALJ also considered the four broad functional areas referred

to as the “paragraph B” criteria to evaluate the severity of Plaintiff’s mental impairment. With

respect to the first functional area, activities of daily living, the ALJ found that Plaintiff had no

limitation, as Plaintiff was able to: perform personal care activities, mop, sweep and sometimes

cook, call a cab, ride a bus, do laundry, and shop in stores for clothes and food. The ALJ found

that the documentary evidence indicated that Plaintiff had the ability to do more things than his

testimony reflected.77

        As to the second functional area, social functioning, the ALJ found that Plaintiff had no

limitation, as despite Dr. Van Hook’s conclusion that Plaintiff showed “limited social judgment

about some matters,” during the exam, Plaintiff was able to maintain adequate eye contact and

interact on a one to one basis, he was not aggressive, and he had no difficulty carrying on a

conversation. Further, Plaintiff maintained relationships with his wife and mother and was able to

function in public, such as at the grocery store and church.78

        With respect to the third functional area, concentration, persistence, and pace, the ALJ

found that Plaintiff had no limitation because, during Dr. Van Hook’s exam, Plaintiff did not have

difficulty regulating his affect, his thinking was reported to be intact, logical, and coherent, his

thought processes were not circumstantial or tangential and he showed adequate persistence and

only mildly-impaired concentration. Further, Dr. Van Hook found that Plaintiff’s memory was

intact, except for weakness in remote recall, and Plaintiff showed possible “symptom


75
   AR p. 47.
76
   AR p. 264.
77
   AR p. 31.
78
   AR p. 31.

                                                 11
magnification” in reporting vague psychotic features. The ALJ therefore found that Plaintiff had

no limitation in maintaining concentration, attention, or focus for the performance of tasks and

assignments.79

         Finally, with regard to the fourth functional area, the ALJ found that Plaintiff experienced

no episodes of decompensation which have been of extended duration.80 Because the ALJ found

that Plaintiff had no more than “mild” limitation in any of the first three functional areas and “no”

episodes of decompensation of extended duration, the ALJ found Plaintiff’s mental impairments

non-severe.81 The foregoing is substantial evidence supporting the ALJ’s finding that Plaintiff did

not have limitations stemming from his mental impairments, either alone or in combination with

his heart condition, that would interfere with Plaintiff’s ability to work in sedentary positions.82

         Plaintiff argues that the ALJ erred in relying on Dr. Van Hook’s subjective mental status

exam, and neglected to give weight to the “objective medical evidence derived from the WAIS-IV

Test,” i.e., Plaintiff’s IQ score and related subtest scores.83 Plaintiff contends that his IQ score of

67 is “more than 2 standard deviations below the mean score of 100,” and markedly below his

peers.84 Plaintiff further contends that the ALJ erred in not analyzing the “Working Memory

Index” and “processing speed” subtests, on which Plaintiff also scored below 70 and at two


79
   AR pp. 31-32. The ALJ noted that there was no other objective evidence establishing difficulties in this functional
area.
80
   AR p. 32.
81
   AR pp. 31-32. As discussed below, for the same reasons, the ALJ also found that Plaintiff’s learning disability did
not meet the criteria of Listing 12.05C.
82
   AR pp. 30-31 (“In the absence of academic records or other documentary evidence of significantly limited
intellectual abilities or a learning disorder, the claimant’s IQ score and Dr. Van Hook’s diagnoses alone are insufficient
to establish that the claimant has more than minimal limitations on his ability to perform basic work activities.”).
While this finding does not specifically allude to Plaintiff’s age, education or work experience, see Stone, 752 F.2d at
1101 (“[A]n impairment can be considered as not severe only if it is a slight abnormality [having] such minimal effect
on the individual that it would not be expected to interfere with the individual’s ability to work, irrespective of age,
education or work experience.”), the ALJ recited the proper standard in his opinion at AR p. 30 and as noted above,
which indicates that his finding was made irrespective of Plaintiff’s age and education in conformance with Stone.
(Plaintiff has no prior work experience. AR pp. 36, 194.)
83
   R. Doc. 12, pp. 4-5 and R. Doc. 17, p. 3.
84
   R. Doc. 12, p. 5.

                                                           12
standard deviations below the mean score of 100, which Dr. Van Hook found to be “Extremely

Low.” Plaintiff contends that these scores establish “marked limitations,” and under SSR 85-15,

these low scores “constitute critically limited mental functioning capacity necessary for any

substantial gainful activity.”85 Plaintiff argues that the ALJ’s holding that Plaintiff’s IQ score and

Dr. Van Hook’s examination do not establish severity ignores the purpose of the IQ test, which is

to provide an objective assessment of what can be learned in school and work settings, and the

ALJ failed to consider the extent to which Plaintiff’s learning disability is related to relevant

aspects of his life, including his repeating the 11th grade, his classification of having a learning

disability, his limited judgment, his weak reading and math skills, and his inability to manage

money.86 Plaintiff further argues that the structure of Listing 12.05C presumes that a valid IQ

score of 60 through 70 is “severe.”87

         The Court disagrees. The ALJ noted Plaintiff’s IQ score, and also evaluated the four

functional areas based on the evidence of record. The ALJ found that because Plaintiff had only

mild limitations in three areas and no decompensation,88 and because Dr. Van Hook’s



85
   R. Doc. 12, p. 6. SSR 85-15 does not address specific IQ scores.
86
   R. Doc. 12, pp. 6-7.
87
   R. Doc. 12, p. 7.
88
   Plaintiff relies on Pearson v. Colvin, No. 13-131, 2014 WL 4425803, **5-7, (M.D. La. Sept. 8, 2014), wherein this
Court remanded the ALJ’s decision, finding that the ALJ’s determination at step 2 that the plaintiff’s mental
impairment was not “severe” was not supported by substantial evidence and adversely impacted the ultimate issue of
disability at step 5. See R. Doc. 12, pp. 14, 16. However, the facts of Pearson are distinguishable from those herein.
The Pearson Court found that, contrary to the ALJ’s findings, the Pearson plaintiff was more than mildly impaired in
the areas of social functioning because she suffered from crying spells, spent most days isolated in her room, stopped
attending church because the crowd was more than she could handle, and got into physical fights with her family
members. Furthermore, the Pearson plaintiff had a history of passive suicidal ideation accompanied by a diagnosis
of Major Depressive Disorder. Next, the Court found that the ALJ’s analysis of the Plaintiff’s ability to maintain
concentration, persistence, and pace was flawed because the ALJ considered the plaintiff’s difficulty in sitting,
standing, lifting, squatting, etc., which were physical limitations irrelevant to that functional area. Id. at **5-6.
Further, the Court found that the ALJ mischaracterized the record evidence in some cases, such as by stating that the
plaintiff did not need reminders to take her medication, and that she made meals every day, when the evidence reflected
that the plaintiff did need reminders and only prepared meals every other day. Id. at *5. The Court thus found no
substantial evidence to support the ALJ’s findings. Id. at *6. As explained herein, however, substantial evidence
supports the ALJ’s associated findings that Plaintiff is only mildly impaired in the analogous functional areas, and no
mischaracterizations of the facts were found in the ALJ’s decision in this case.

                                                         13
uncontradicted findings were of only “mild” impairments, Plaintiff did not have “marked

limitations,” despite his IQ score.89 And, in contravention of Plaintiff’s two arguments above, i.e.,

that the ALJ did not place enough weight on the IQ score of 67, which should be presumed

“severe,” “[a]s with any medical evidence, the ALJ is not ‘required to accept a claimant’s IQ score.

Rather, the ALJ should examine the record to determine whether the proffered IQ score is reliable–

that is, consistent with the claimant’s daily activities and behavior. An ALJ may reject IQ scores

if they are inconsistent with the record.’”90 As discussed herein, substantial evidence supports the

ALJ’s determinations regarding Plaintiff’s abilities in light of: Dr. Van Hook’s exam, which

revealed Plaintiff was “adequate” in many areas;91 the ALJ’s finding that Plaintiff’s testimony

about his abilities was non-credible;92 Dr. Van Hook’s finding that Plaintiff magnified his

symptoms and embellished;93 the lack of objective evidence supporting Plaintiff’s subjectively-

reported history of learning disabilities,94 deficiencies in math and reading,95 and repeating grades;

and finally, the lack of evidence of past and current mental health treatment, including diagnosis



89
   AR pp. 30-32. See Harmon v. U.S. Com’r of Soc. Sec. Admin., No. 12-01286, 2014 WL 4639757, **8-9 (W.D. La.
Sept. 16, 2014) (despite that the ALJ “may have occasionally used words like ‘significantly limits’ in her opinion,” a
reading of the opinion as a whole reflected that the ALJ properly analyzed the plaintiff’s impairments, and holding:
“Here, the ALJ cited the Stone standard and properly evaluated the evidence before making her determination that
plaintiff’s impairments were not severe and did not preclude him from engaging in basic work activities. We conclude
that [the ALJ] did not apply the improper legal standard simply because she used the words ‘significantly limits’ in
her opinion.”).
90
   Ledet v. Colvin, No. 15-4651, 2016 WL 3079026, *8 (E.D. La. May 3, 2016) (quoting McGee v. Astrue, 291 F.
App’x 783, 787, 2008 WL 4093034 (8th Cir. 2008) (collecting cases)); see also Winn v. Soc. Sec. Admin., No. 12-
2690, 2013 WL 5507289, *11 (E.D. La. Oct. 2, 2013) (“As with any medical evidence, the ALJ is not ‘required to
accept a claimant’s IQ score. Rather, the ALJ should examine the record to determine whether the proffered IQ score
is reliable-that is, consistent with the claimant’s daily activities and behavior. An ALJ may reject IQ scores if they are
inconsistent with the record.’”) (internal citations omitted).
91
   AR pp. 262-64.
92
   AR pp. 30-31.
93
   AR pp. 262-64.
94
   AR pp. 54-55, 73, and 264 (Plaintiff’s reports of his history to Dr. Van Hook).
95
   While Dr. Van Hook noted that Plaintiff’s math skills were not adequate and Plaintiff made errors with simple math
functions, that must be considered in light of Dr. Van Hook’s other findings that Plaintiff showed “possible symptom
magnification.” AR p. 264. Therefore, the ALJ was entitled to discount these findings. See Hames v. Heckler, 707
F.2d 162, 166 (5th Cir. 1983) (holding that it is the ALJ’s duty, as the trier of facts, of “weighing the evidence presented
in a claim for disability insurance benefits….”).

                                                            14
or medication.96 Accordingly, the ALJ’s decision not to place more weight on Plaintiff’s IQ score

of 67, and the subtests thereto, was not reversible error, and there is substantial evidence to support

the ALJ’s finding that Plaintiff’s mental impairment was not “severe.”97 98

      ii.     Alternatively, the ALJ’s Decision that Plaintiff’s Learning Disability Is Not Severe
              Is Not Reversible Error

         Alternatively, and as the Commissioner points out, benefits are denied at step 2 of the

sequential analysis only if the claimant has no medically severe impairment.99 Once any severe

impairment is determined to exist, all medically determinable impairments including non-severe

ones must be considered in the remaining steps of the sequential analysis.100 The Fifth Circuit has

held that an ALJ’s failure to determine severity of a mental impairment at step two is not a basis

for remand when the ALJ proceeds to the later steps of the analysis.101 Herein, the ALJ analyzed

Plaintiff’s mental impairments and found them non-severe; however, he also found that Plaintiff’s

heart condition was “severe”102 and thereafter proceeded with the sequential analysis, wherein he



96
   See Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012) (holding that substantial evidence supported a finding of
non-severity in the plaintiff’s mental impairment in part because the medical records showed that the plaintiff had not
sought treatment or taken medication for his mental health complaints.)
97
   AR p. 32. Even assuming arguendo that Plaintiff’s IQ score as reported by Dr. Van Hook resulted in a “severe”
mental impairment, substantial evidence supports the ALJ’s determination that Plaintiff’s conditions do not meet or
equal the Listings. AR p. 32. To establish disability pursuant to Listing 12.05C, Plaintiff has the burden of establishing
each element of the Listing (including that he meets the diagnostic criteria of the introductory paragraph). Randall v.
Astrue, 570 F.3d 651, 653 (5th Cir. 2009). Because substantial evidence supports a determination that Plaintiff cannot
meet his burden of establishing “subaverage general intellectual functioning with deficits in adaptive functioning,”
Plaintiff does not meet Listing 12.05C or 12.05D regardless of the controlling IQ score.
98
   The ALJ also noted that the Dr. Van Hook’s January 6, 2015 report and Dr. Young’s notes from January 1, 2015 to
September 22, 2015 also fail to establish that Plaintiff’s mental impairments have lasted or are expected to last a
continuous period of 12 months, as is required to show a “severe” impairment. AR p. 31 and see Newton, 209 F.3d
at 452.
99
   20 C.F.R. § 416.920(a)(4)(ii).
100
    20 C.F.R. § 416.923, 416.945(a)(2).
101
    Herrera v. Commissioner of Soc. Sec., 406 F. App’x 899, 903 (5th Cir. 2010) citing Adams v. Bowen, 833 F.2d
509, 512 (5th Cir. 1987) (ALJ’s failure to make a severity finding at step two is not a basis for remand where ALJ
proceeds to later steps of the analysis); see also Mays v. Bowen, 837 F.2d 1362, 1365 (5th Cir. 1988) (per curiam)
(“[I]f the ALJ proceeds past the impairment step in the sequential evaluation process the court must infer that a severe
impairment was found.”) and Burgette v. Colvin, 12-1155, 2013 WL 3776291, *3 (W.D. La. July 15, 2013) (“When,
as here, however, the ALJ’s analysis proceeds beyond step two of the sequential evaluation process, strict adherence
to Stone and its requirements is not required.”) (collecting cases).
102
    AR pp. 30-35.

                                                           15
considered all of Plaintiff’s impairments. Therefore, the ALJ’s findings as to the severity of

Plaintiff’s mental impairments do not constitute reversible error.

      B. Substantial Evidence Supports the ALJ’s Determination that Plaintiff Does Not Meet
         Listing 12.05C

         As mentioned, both Plaintiff and the Commissioner refer to Listing 12.05C in their

briefing.103 Although Listing 12.05 was amended effective January 2, 2017 and Paragraphs C and

D have been removed, “[t]he amended Listing generally applies to claims filed on or after January

1, 2017 and is not applicable to this case.”104 The regulations in effect at the time the ALJ issued

his decision included Listing 12.05C, which provided as follows:

                  12.05 Mental retardation: Mental retardation refers to significantly
                  subaverage general intellectual functioning with deficits in adaptive
                  functioning initially manifested during the developmental period;
                  i.e., the evidence demonstrates or supports onset of the impairment
                  before age 22.

                  The required level of severity for this disorder is met when the
                  requirements in A, B, C, or D are satisfied.

                  A. Mental incapacity evidenced by dependence upon others for
                  personal needs (e.g., toileting, eating, dressing, or bathing) and
                  inability to follow directions, such that the use of standardized
                  measures of intellectual functioning is precluded;

                  OR

                  B. A valid verbal, performance, or full scale IQ of 59 or less;

                  OR

                  C. A valid verbal, performance, or full scale IQ of 60 through 70
                  and a physical or other mental impairment imposing an additional
                  and significant work-related limitation of function;

                  OR


103
   AR p. 32, R. Doc. 12, pp. 8-14.
104
   Williams, 2018 WL 1006057, at *9, n. 6 (“[t]he SSA stated that it will use the new rules on or after their effective
date in any case in which it makes a determination or decision. The SSA expects the Federal courts will review its
final decisions using the rules that were in effect at the time it issues the decisions.”).

                                                          16
                  D. A valid verbal, performance, or full scale IQ of 60 through 70,
                  resulting in at least two of the following:

                  1. Marked restriction of activities of daily living; or

                  2. Marked difficulties in maintaining social functioning; or

                  3. Marked difficulties in maintaining concentration, persistence, or
                  pace; or

                  4. Repeated episodes of decompensation, each of extended
                  duration.105

         Plaintiff has the burden of establishing that he meets a Listing.106 The criteria for the

Listings are “demanding and stringent.”107 “Plaintiff’s subjective complaints, without objective

medical evidence, are insufficient to establish disability.”108 “For a claimant to show that his

impairment matches a listing, it must meet all of the specified medical criteria. An impairment

that manifests only some of those criteria, no matter how severely, does not qualify.”109 Here, to

establish Plaintiff is disabled pursuant to Listing 12.05C, Plaintiff must satisfy “…not only the

requirements of Subsection C itself—low IQ scores and another physical or mental impairment,

but also the requirements of the ‘introductory paragraph’—the claimant has ‘significantly

subaverage general intellectual functioning with deficits in adaptive functioning initially

manifested during the developmental period’”110 If Plaintiff does not produce medical evidence




105
    See Randall, 570 F.3d at 653 (quoting 20 C.F.R. Chap. III, Pt. 404, Subpt. P, App. 1, Listing 12.05). Plaintiff
argues only that the ALJ erred in failing to find that he meets the requirements of Listing 12.05C. R. Doc. 12, pp. 8-
13. Plaintiff does not contend that he should be considered presumptively disabled based on any other subsection of
Listing 12.05.
106
    See Muse, 925 F.2d at 789 and 20 C.F.R. § 404.1520(d).
107
    Siewert v. Colvin, No. 15-476, 2016 WL 7478968 at *6 (M.D. La. Dec. 29, 2016) (citing Falco v. Shalala, 27 F.3d
160, 162 (5th Cir. 1994)).
108
    Siewert, 2016 WL 7478968 at *6 citing 20 C.F.R. §§ 404.1508, 404.1528, 404.1529.
109
    Sullivan v. Zebley, 493 U.S. 521, 530 (1990).
110
    Morris v. Colvin, No. 13-66, 2014 WL 1415004 at *6 (M.D. La. April 11, 2014) citing Randall, 570 F.3d 651
(other internal citation omitted). See also Parker v. Astrue, No. 11-294, 2012 WL 5384821 at *4 (M.D. La. Nov. 1,
2012) (“the Fifth Circuit held that to establish disability under Listing 12.05C., a claimant has the burden of first
demonstrating that his impairment satisfies the introductory paragraph’s diagnostic description, and then showing the
severity criteria of paragraph A, B, C or D.”).

                                                         17
to meet the first of these three requirements [i.e., the diagnostic description], the court need not

examine whether he exhibits the severity criteria.111 Herein, the ALJ found that Plaintiff’s

impairments, singularly and in combination, did not meet or equal the required criteria for and the

impairments listed in 20 C.F.R. Part 404, Appx. 1.112

       i.    The ALJ Analyzed Plaintiff’s Adaptive Functioning

         Regarding step 3 of the sequential analysis, the ALJ found as follows:

                  The undersigned has considered the impairments listed in Appendix
                  1 to Subpart P of Part 404 of the Regulations and finds that the
                  claimant’s impairments do not singularly or in combination meet or
                  medically equal the required criteria for and of the impairments
                  listed under section 4.01, Category of Impairments, Cardiovascular
                  System; as well as any of the other relevant listed impairments. The
                  signs, symptoms, and history of treatment presented in the evidence
                  of record are inconsistent with any impairments of listing-level
                  severity.113

         The Commissioner asserts that the failure of the ALJ to articulate his analysis for the

determination that Plaintiff’s impairments were not presumptively disabling because they did not

meet or equal the severity criteria of one of the impairments in Appendix 1 was legal error;

however, such error does not warrant reversal in this instance.114 According to the Commissioner,

the relevant question thus becomes whether the ALJ’s error “cast[s] into doubt the existence of

substantial evidence to support the ALJ’s decision,” to which the answer in this case is “no.”115

The Commissioner argues that any error was harmless because Plaintiff failed to prove the




111
    Ledet v. Colvin, No. 15-4651, 2016 WL 3079026, at *7 (E.D. La. May 3, 2016), citing McCaskill v. Department
of Health & Human Services, No. 15-60304, 640 F. App’x 331, 334, 2016 WL 700220, *2 (5th Cir. 2016).
112
    AR p. 32. Plaintiff has not argued that the ALJ erred in finding that his cardiac impairment fails to meet or equal
a Listing. See AR p. 32.
113
    AR p. 32.
114
    R. Doc. 14, p. 9 citing Audler v. Astrue, 501 F.3d 446 (5th Cir. 2007) and see Mays v. Bowen, 837 F.2d 1362, 1364
(5th Cir. 1988) (“Procedural perfection in administrative proceedings is not required. This court will not vacate a
judgment unless the substantial rights of a party have been affected.”)
115
    R. Doc. 14, p. 9 citing Hurst v. Colvin, 639 F. App’x 1018, 1021, 2016 WL 588457, (5th Cir. 2016) (other citations
omitted).

                                                         18
diagnostic description’s requirement of deficits in adaptive functioning, and therefore, Plaintiff

cannot show his substantial rights have been affected.116 In his Reply brief, Plaintiff argues that

this legal error substantially prejudiced him and his substantial rights were affected.117

         It is clear that, in addition to establishing that Plaintiff meets the requirements of Listing

12.05C, Plaintiff must also separately satisfy the diagnostic description of Listing 12.05, which

requires a showing of “subaverage general intellectual functioning with deficits in adaptive

functioning initially manifested during the developmental period; i.e., the evidence demonstrates

or supports onset of the impairment before age 22.”118 Although Listing 12.05 does not define

“adaptive functioning,” the paragraph B criteria119 (also substantively set forth in Listing

12.05D)120 have been used to evaluate “adaptive functioning.”121 The ALJ analyzed the paragraph

B criteria as part of his step 2 analysis, which he then incorporated into his step 3 analysis.122

However, even if the ALJ committed legal error in not addressing his findings in a specifically-




116
    R. Doc. 14, pp. 9-12.
117
    R. Doc. 17, pp. 1-2.
118
    Randall, 570 F.3d 651 at 653.
119
    20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.00(A).
120
    Id. (“Paragraph D contains the same functional criteria that are required under paragraph B of the other mental
disorders listings.”)
121
    See Durden v. Astrue, No. 07-865, 586 F.Supp.2d 828, 834 (S.D. Tex. Sept. 8, 2008) (“Although the SSA has not
explicitly defined ‘deficits in adaptive functioning,’ Listing 12.00 does provide criteria for assessing the ‘severity’
required by section (C) of some other mental impairments and by section (D) of Listing 12.05. 20 C.F.R. Pt. 404,
Subpt. P, App. 1, § 12.00(C). These criteria include ‘adaptive activities of daily living,’ (such as ‘cleaning, shopping,
cooking, taking public transportation, paying bills, maintaining a residence, caring appropriately for your grooming
and hygiene, using telephones and directories, and using a post office.’), ‘social functioning’ (including ‘the ability to
get along with others, such as family members, friends, neighbors, grocery clerks, landlords, or bus drivers’) and
‘concentration, persistence, or pace’ (defined as ‘the ability to sustain focused attention and concentration sufficiently
long to permit the timely and appropriate completion of tasks commonly found in work settings.’). Id. at § 12.00(C)(l
)-(3). Although it is not clear that the SSA intended these criteria to be synonymous with the term ‘deficits in adaptive
functioning,’ some courts have considered these criteria when determining whether a claimant has the deficits in
adaptive functioning required to meet Listing 12.05(C) because they overlap, to some extent, with the examples of
adaptive functioning behaviors provided in the DSM–IV.”)
122
    AR p. 32. “Because the claimant’s medically determinable mental impairments cause no more than ‘mild’
limitation in any of the first three functional areas and ‘no’ episodes of decompensation which have been of extended
duration in the fourth area, the impairments are non-severe (20 C.F.R. 404.1520a(d)(1). For this reason, the
undersigned also finds that the claimant’s mental impairments do not meet the criteria of Listing 12.05C.”

                                                           19
designated step 3 analysis, such error was harmless and would not cast into doubt the existence of

substantial evidence to support the ALJ’s decision, as discussed below.123

      ii.     Plaintiff Did Not Carry His Burden Of Proving that He Meets the Diagnostic
              Definition of 12.05124

         Plaintiff argues that the ALJ erred in finding that Plaintiff’s mental impairments do not

meet all of the requirements of Listing 12.05C (see definition supra) because Plaintiff’s IQ score

of 67 meets the first requirement, his heart condition was found “severe” and thus meets the second

requirement (i.e., “another physical or mental impairment imposing an additional and significant

work-related limitation of function”), and, despite that the ALJ did not evaluate the third prong,

the evidence of record, i.e., Plaintiff’s testimony and Dr. Van Hook’s examination, establishes that

Plaintiff has deficits in adaptive functioning.125 Plaintiff further argues that the ALJ erred by

considering Listing 12.05D instead of Listing 12.05C, which two listings should have been

differentiated. Plaintiff lastly argues that the ALJ failed to consider the quality of Plaintiff’s

deficits in adaptive functioning.126

         Plaintiff’s first two arguments fail because Plaintiff must first produce medical evidence to

meet the diagnostic description of Listing 12.05 “Mental Retardation,” i.e., subaverage general




123
    See Andre v. Astrue, No. 11-250, 2012 WL 5363321 at *5 (M.D. La. Sept. 24, 2012), report and recommendation
adopted, No. 11-250, 2012 WL 5363317 (M.D. La. Oct. 30, 2012) (“Since the plaintiff failed to show that the record
includes the evidence demonstrating he can meet his burden at the third step, the ALJ’s neglect to set out a detailed
basis for his finding did not affect the plaintiff’s substantial rights, and therefore is a harmless error.”) citing Audler,
501 F.3d at 449.
124
    Plaintiff does not assign error to the ALJ’s finding that he did not meet the Listings for cardiovascular impairments.
With respect to Plaintiff’s heart condition, the ALJ specifically found that “the medical evidence of record contains
no opinion that the claimant is in need of urgent surgical intervention and therefore does not establish that the
claimant’s cardiovascular impairment is disabling as alleged.” The ALJ noted that Plaintiff’s treating cardiologist,
Dr. Young, reviewed Plaintiff’s MRI and reported that Plaintiff’s level of symptoms was out of proportion to his
findings on the MRI, “as people with these results are basically asymptomatic.” Moreover, in September 2015, Dr.
Young suspected that anxiety was “playing a role” in Plaintiff’s level of symptoms and recommended a psychological
evaluation. AR pp. 34-35 citing AR pp. 268-283. Considering this opinion, the ALJ found that Plaintiff’s symptoms
of chest pain were due to anxiety instead of a cardiac impairment. AR p. 35.
125
    R. Doc. 12, pp. 8-13.
126
    R. Doc. 12, pp. 10-14.

                                                            20
intellectual functioning with deficits in adaptive functioning initially manifested during the

developmental period, before the severity criteria of List 12.05C are reached. If a plaintiff does

not produce medical evidence to meet the diagnostic description, the court need not examine

whether he exhibits the severity criteria set out in subsections A, B, C, or D.127 As previously

discussed, at step 2 of the sequential analysis, the ALJ considered the four functional areas set

forth in the paragraph B criteria to determine if Plaintiff had “deficits in adaptive functioning,” the

use of which factors has been held permissible.128 The ALJ’s application of those four factors,

explained in detail earlier in this Ruling, can be summarized as follows: the ALJ found only “mild”

impairments in three of the areas, and no periods of decompensation, which is consistent with his

finding that Plaintiff’s mental impairment is not “severe.”129 Notably, with respect to adaptive

functioning, “the Fifth Circuit has indicated that the definition of ‘adaptive activities’ found in §

12.00(C)(1) should be used. Thus, adaptive functioning encompasses adaptive activities ‘such as

cleaning, shopping, cooking, taking public transportation, paying bills, maintaining a residence,

caring appropriately for your grooming and hygiene, using telephones and directories, and using a

post office.’”130 These factors clearly overlap with the paragraph B/12.05D criteria considered by

the ALJ in finding that Plaintiff was able to engage in several areas of daily living including

performing personal care activities, mopping, sweeping and sometimes cooking, calling a cab,

riding a bus, doing laundry, and shopping in stores for clothes and food.131 Plaintiff attributed his

inability to engage in yard work to chest problems, not his mental impairment.132 As far as social



127
    Ledet, 2016 WL 3079026, at *7 (E.D. La. May 3, 2016), citing McCaskill, 640 F. App’x at 334.
128
    See Durden, 586 F.Supp.2d at 834.
129
    AR pp. 31-32.
130
    Parker, 2012 WL 5384821, at *4, and see Plaintiff’s brief listing the same factors at R. Doc. 12, p. 9 and citing
Randall, 570 F.3d at 659, n. 15 and Morris v. Dreke, 413 F.3d 484, 487 (5th Cir. 2005) (habeas proceeding).
131
    AR p. 31 citing AR pp. 206, 217, 260-65. Plaintiff also testified about the amount of his household expenses,
which reflects his awareness of his bills. AR p. 75.
132
    AR p. 31 citing AR pp. 206, 217.

                                                        21
functioning, Plaintiff was able to maintain adequate eye contact and interact on a one to one basis,

he was not aggressive, and he had no difficulty carrying on a conversation. Further, Plaintiff

maintained relationships with his wife and mother, reported getting along “very good” with

authority figures, and was able to function in public, such as at the grocery store and church. 133

Plaintiff demonstrated concentration, persistence, and pace in that he did not have difficulty

regulating his affect, his thinking was reported to be intact, logical, and coherent, his thought

processes were not circumstantial or tangential, he showed adequate persistence and he had only

mildly impaired concentration.134 The ALJ therefore found that Plaintiff had no limitation

maintaining concentration, attention, or focus for the performance of tasks and assignments.135

         As also previously mentioned, Dr. Van Hook found that Plaintiff’s ability to understand,

remember, and carry out instructions was intact during the examination, and Plaintiff was able to

respond appropriately to supervision and interact appropriately with others during testing, despite

possessing limited social judgment about some matters. Dr. Van Hook found that Plaintiff’s

adaption or self-report was “fair to marginal,” and Plaintiff was aware of hazards and safety.136

Further, while Plaintiff was found “mildly impaired” in his ability to sustain effort and persist at a

normal pace over the course of a routine 40-hour workweek and in his stress tolerance, Dr. Van

Hook specifically based these diagnosis on Plaintiff’s subjective self-reporting of anxiety and a

history of learning disorder, which the ALJ did not find credible due to the lack of objective

medical records/history supporting same.137 For those same reasons, the ALJ did not give great



133
    AR p. 31 citing AR pp. 207, 209, 218, 260-65, and AR p. 220.
134
    AR pp. 31-32 citing AR pp. 260-65.
135
    AR pp. 31-32. The ALJ noted that there was no other objective evidence establishing difficulties in these areas.
Furthermore, the ALJ analyzed all four functional areas and/or adaptive activities. This refutes Plaintiff’s allegation
that there was a “post hoc rationalization” by the ALJ in equating “deficits in adaptive functioning” with just the first
functional area, i.e., “activities of daily living.” See R. Doc. 12, p. 10.
136
    AR p. 264.
137
    AR pp. 30, 264.

                                                           22
weight to Dr. Van Hook’s opinion that Plaintiff’s ability to maintain attention/concentration was

inadequate and gave “little weight” to the opinion of the state agency psychological consultant that

Plaintiff had a “severe” impairment (despite the consultant’s ultimate finding that Plaintiff had the

ability to perform simple duties that could be learned on the job in a short time and involved things

rather than people).138

         Plaintiff argues that the ALJ failed to assess the “quality” of Plaintiff’s adaptive functioning

in light of the proffered testimony, and further, failed to specifically assess Plaintiff’s credibility

and/or explain why he did not find Plaintiff credible.139 Likewise, Plaintiff argues that there is no

evidence to contradict the testimony140 of Plaintiff’s alleged limitations and inabilities, and thus

the testimony should not be considered “self-serving.”141 However, the ALJ specifically stated,

several times, that he found the allegations relating to Plaintiff’s limited ability to manage his

affairs and function independently in public were not credible142 because they were not supported


138
    AR pp. 35-36, 89, 93, 264. The state agency psychological consultant found that Plaintiff had “mild” restriction of
activities of daily living, “moderate” difficulties in maintaining social functioning and concentration, persistence or
pace, and no repeated episodes of decompensation. AR p. 88. She diagnosed Borderline Intellectual Functioning,
despite Plaintiff’s IQ score of 67, due to his level of adaptive functioning. AR. p. 89.
139
    R. Doc. 12, pp. 9-13 and R. Doc. 17, pp. 2-3.
140
    Plaintiff argues that Dr. Van Hook had no objective basis on which to assess how Plaintiff participated in the
reported activities of daily living referenced by the ALJ (e.g., mopping, sweeping, cooking, calling a cab, doing
laundry, shopping for clothes). Plaintiff cites Hames v. Heckler, 707 F.2d 162 (5th Cir. 1983) (incorrectly titled
“Owens v. Heckler” by Plaintiff) for the proposition that, in light of Dr. Van Hook’s failure to objectively assess the
quality of Plaintiff’s participation, there is “no evidence of a conflict in evidentiary choice or interpretation and no
contrary medical evidence regarding plaintiff’s ability to do actual household chores and travel without assistance and
supervision.”) R. Doc. 12, p. 13. The Hames plaintiff alleged a back disability, which is factually distinguishable
from the facts herein. Moreover, in Hames, the Fifth Circuit affirmed the ALJ’s decision finding that the plaintiff’s
degree of impairment, evidenced by the objective medical findings, did not impose functional restrictions of disabling
severity on the plaintiff’s activities and held: “In the absence of objective medical evidence indicating that Plaintiff
suffered disabling back pain, Plaintiff failed to meet her burden of proving disability. …The record demonstrates an
absence of objective medical evidence indicating that Plaintiff suffered such disabling back pain.” (internal citations
omitted). Id. at 165-66. Herein, the ALJ found that the only objective medical evidence in the record did not indicate
that Plaintiff’s mental impairment was disabling, which, as noted by the Fifth Circuit in Hames, is Plaintiff’s burden
to prove. The Fifth Circuit further noted that it is the ALJ’s duty, as the trier of facts, of “weighing the evidence
presented in a claim for disability insurance benefits….” Id. at 166.
141
    R. Doc. 17, p. 2-4.
142
    AR p. 33 (“After careful consideration of the evidence, the undersigned finds that the claimants medically
determinable impairments could reasonably be expected to cause the alleged symptoms; however, the claimants’
statements concerning the intensity, persistence and limited effects of these symptoms are not entirely credible for the
reasons explained in this decision.”)

                                                          23
by objective evidence of mental or cognitive abnormalities: “Although Dr. Van Hook identified

mild impairment with regard to concentration, some weakness in remote recall, and limited social

judgment about some matters, Dr. Van Hook noted no significant cognitive deficits and no

abnormal thought processes…,”143 and see, e.g.: “The record contains no evidence of formal

mental health treatment to corroborate the allegations of poor comprehension and short attention

span, and the record contains no education records to corroborate the allegations that the claimant

required special education classes and has learning disabilities.”144 Dr. Van Hook also found that

Plaintiff was possibly magnifying and/or embellishing symptoms.145 The ALJ is entitled to weigh

the evidence and find that the medical evidence is more persuasive than testimony.146 Aside from

Dr. Van Hook’s report and that of the state agency psychological consultant, there is a lack of any

other objective medical documentation regarding Plaintiff’s claims of a learning disability.

         Next, Plaintiff argues that the issue of whether Plaintiff is “able” to engage in activities,

which was considered by the ALJ, is not the same as Plaintiff having demonstrated adaptability.147

However, Dr. Van Hook’s report, which the ALJ considered, indicates that Plaintiff’s overall level

of adaptation, based on Plaintiff’s own self-reporting, was “fair to marginal.”148 Moreover, it is

Plaintiff’s burden to prove his adaptive deficits,149 and Plaintiff did not provide any independent

objective evidence to satisfy this burden.150


143
    AR p. 33, and further noting that Dr. Young’s records did not indicate that Plaintiff had difficulty providing a
history or communicating and he also observed few abnormalities regarding Plaintiff’s mental status. AR pp. 33-34.
144
    AR p. 34. See also AR p. 36: “As previously noted, the record contains no evidence of mental health treatment,
nor does it contain objective findings suggestive of significant limitations with regard to the claimant’s mental
functioning.”
145
    AR pp. 262-64.
146
    Falco, 27 F.3d at 164, and n. 18: “We do not sit in de novo review nor may we re-weigh the evidence. Johnson v.
Bowen, 864 F.2d 340, 343–44 (5th Cir. 1988). The ALJ enjoys the benefit of perceiving first-hand the claimant at the
hearing.”
147
    R. Doc. 12, p. 12 and R. Doc. 17, pp. 3-5.
148
    AR p. 263-64.
149
    The burden rests upon the claimant throughout the first four steps of the five-step process to prove disability. See
e.g., Muse, 925 F.2d at 789.
150
    AR pp. 33-34.

                                                          24
         For the foregoing reasons, even if the ALJ committed legal error by not articulating his

analysis for the determination at step 3 of the sequential analysis, such error did not cast into doubt

that substantial evidence supports the ALJ’s conclusion that Plaintiff’s mental impairment does

not meet Listing 12.05C because the evidence establishes that his adaptive functioning is

adequate.151

      C. Substantial Evidence Supports the ALJ’s Determination of Plaintiff’s Residual
         Functional Capacity

         The ALJ “is responsible for assessing the medical evidence and determining the claimant’s

residual functional capacity.”152 The ALJ’s RFC determination can be supported by substantial

evidence even if the ALJ does not specifically discuss all the evidence that supports his or her

decision or all the evidence that he or she rejected.153 A reviewing court must defer to the ALJ’s

decision when substantial evidence supports it, even if the court would reach a different conclusion

based on the evidence in the record.154 The court “may only scrutinize the record” and take into

account whatever fairly detracts from the substantiality of the evidence supporting the ALJ’s

decision.155 Accordingly, a “no substantial evidence” finding is appropriate only if there is a

conspicuous absence of credible evidentiary choices or no contrary medical findings to support the

ALJ’s decision.156

           i.     The ALJ Is Entitled To Consider All of the Evidence of Record in Determining
                  Plaintiff’s RFC

         In his opinion, the ALJ stated: “After careful consideration of the entire record, the

undersigned finds that the claimant has the [RFC] to perform the full range of sedentary work as



151
    Hurst, 639 F. App’x at 1021 (citations omitted).
152
    Perez v. Heckler, 777 F.2d 298, 302 (5th Cir. 1985).
153
    Falco, 27 F.3d at 163-64.
154
    Johnson, 864 F.2d at 343; Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).
155
    Leggett, 67 F.3d at 564.
156
    Johnson, 864 F.2d at 343-44.

                                                         25
defined in 20 C.F.R. 416.967(a).” In making that decision, the ALJ stated that he “considered all

symptoms and the extent to which these symptoms can reasonably be accepted as consistent with

the objective medical evidence…The undersigned has also considered opinion evidence….”157

         Plaintiff argues that the ALJ erred in not taking his mental impairment into account when

the ALJ found Plaintiff has the RFC to perform the full range of sedentary work. Plaintiff contends

that, if his mental functional limitations had been appropriately considered in the formulation of

the RFC, a finding of disability “based upon Plaintiff’s inability to meet the mental functional

requirements of substantial gainful activity (SGA) would have been established.”158 Plaintiff

argues that the objective mental functioning assessment of Plaintiff, in the form of the WAIS-IV

Intelligence Test and the subtests thereto, i.e., Plaintiff’s IQ score, was ignored by the ALJ,

including the findings that Plaintiff has problems with verbal comprehension and reasoning and

his working memory and processing skills are considered “Extremely Low.” Plaintiff argues that

his IQ score of 67 “signifies a severe mental limitation in learning, understanding, remembering

and carrying out learned instructions.”159 Thus, according to Plaintiff, the ALJ erred in utilizing

the “Grid Rules” at step 5 of the sequential analysis, when an important non-exertional mental

impairment was shown to exist.160

         While the ALJ did not specifically mention Plaintiff’s IQ scores when determining

Plaintiff’s RFC, the ALJ was not required to accept Plaintiff’s IQ score. 161 Moreover, the ALJ

considered the evidence of Plaintiff’s mental impairment but did not find the testimony regarding


157
    AR p. 32.
158
    R. Doc. 12, p. 14.
159
    R. Doc. 12, p. 15.
160
    R. Doc. 12, pp. 15-16.
161
    See Ledet, 2016 WL 3079026, at *8 (citations omitted) and Winn, 2013 WL 5507289, at *11 (“As with any medical
evidence, the ALJ is not ‘required to accept a claimant’s IQ score. Rather, the ALJ should examine the record to
determine whether the proffered IQ score is reliable-that is, consistent with the claimant’s daily activities and behavior.
An ALJ may reject IQ scores if they are inconsistent with the record.’”) (internal citations omitted). See also Muse,
925 F.2d at 790 (“An ALJ may make factual determinations on the validity of I.Q. tests.”).

                                                           26
the severity credible. The ALJ considered the testimony about Plaintiff dropping out of school

and being married with a child, his ability to perform the activities of daily living discussed above,

his inability to drive or leave home because he “loses track” of what he has to do, and his

“business” being handled by his mother. The ALJ considered the testimony about Plaintiff’s heart

surgery at one year of age and Plaintiff’s chest pain due to Tetralogy of Fallot. The ALJ noted

inconsistency in Plaintiff’s testimony about his symptoms arising from his heart condition.162

         The ALJ specifically found that Plaintiff’s claims of limited ability to manage his affairs

or function independently in public were not credible because those allegations were not supported

by objective evidence of mental or cognitive abnormalities. Likewise, the ALJ found that

Plaintiff’s claims of poor comprehension and short attention span were not supported by evidence

of formal mental health treatment or special education classes.163 The ALJ “has the authority and

duty to weigh the evidence and reach any conclusion supported by substantial evidence.”164

Furthermore, the ALJ is entitled to review all of the evidence of record, including medical history,

medical signs and laboratory findings, the effects of treatment, reports of daily activities, lay

evidence, recorded observations, medical source statements, and effects of symptoms,165 not just

Plaintiff’s IQ score.

         Next, while Plaintiff characterizes his mental impairment as “severe,” Dr. Van Hook placed

Plaintiff in the “mild range of intellectual disabilities” and diagnosed “borderline intellectual




162
    AR pp. 32-33 citing AR pp. 41-81.
163
    AR pp. 33-34 and see AR p. 35, declining to give great weight to Dr. Van Hook’s opinion as a whole because Dr.
Van Hook attributed limitations to Plaintiff’s history of learning problems and Plaintiff’s reports of anxiety, which
indicated those opinions were based on Plaintiff’s subjective complaints and self-reports rather than on objective
findings, and also declining to give great weight to the opinion of the state agency psychological consultant to the
extent she assessed “severe” mental impairments, due to the lack of supporting documentation when compared to
Plaintiff’s ability to perform a variety of activities. AR pp. 35-36.
164
    Gonzales v. Astrue, 231 F. App’x 322, 324, 2007 WL 1454457, *2 (5th Cir. 2007) (citations omitted).
165
    SSR 96-8p.

                                                         27
functioning.”166 While Plaintiff may have below-average intelligence, “below-average intelligence

does not alone constitute a non-exertional impairment,” and, “When the claimant suffers only from

exertional impairments or his non-exertional impairments do not significantly affect his residual

functional capacity, the ALJ may rely exclusively on the Guidelines in determining whether there

is other work available that the claimant can perform.”167 The ALJ’s findings, including his

decision to not incorporate mental limitations into the RFC findings is supported by substantial

evidence.168 Accordingly, this assignment of error has no merit.

           ii.    Substantial Evidence Supports the ALJ’s Findings that Plaintiff Can Perform
                  Sedentary Work

         To determine Plaintiff’s RFC in light of his heart condition, the ALJ considered the

objective evidence proved by Dr. Young, which indicated that Plaintiff had heart surgery at one

year of age; “a grade 2/6 systolic ejection murmur…and a 3/6 blowing early diastolic murmur;”

an EKG that revealed “severe pulmonic regurgitation…mild tricuspid regurgitation…and mild

right atrial enlargement;” moderate to severe right ventricular enlargement with normal systolic

function…normal left ventricular systolic function;” as well as Dr. Young’s diagnosis of Tetralogy

of Fallot status-post complete repair with unrestricted pulmonary insufficiency and possible

additional lung disease, for which he referred Plaintiff to a pulmonologist.169 The ALJ found that

the foregoing objective findings:

                  …provide some support for the claimant’s allegation that the [sic]
                  experience chest pain and supports testimony that the claimant has
                  shortness of breath at times. Accordingly, in light of evidence of
                  pulmonary insufficiency associated with the claimant’s status post
                  repaired tetralogy of Fallot, the undersigned finds it reasonable that

166
    AR pp. 263-64.
167
    See e.g., Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990) citing 20 C.F.R. § 404.1569 & Subpt. P, App. 2 and
Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987).
168
    The corresponding application of Medical-Vocational Rule 201.27 (“Grid Rules”) at step 5 to find that Plaintiff is
not disabled is discussed below.
169
    AR p. 34 citing AR pp. 268-83. The ALJ noted that were no pulmonary function tests in the record.

                                                         28
                  the claimant retains the residual functional capacity to perform
                  sedentary exertional activity.170

The ALJ also found that Plaintiff’s allegations regarding the severity and limiting effects of his

cardiac impairment to not be fully credible because there was no opinion in the record that Plaintiff

needed urgent surgical intervention, and significantly, Dr. Young’s September 2015 analysis of

Plaintiff’s MRI revealed that Plaintiff’s level of reported symptoms was out of proportion to his

MRI findings, “as most people with these results are basically asymptomatic.”171 Moreover, in

August and September 2015, Dr. Young suspected that Plaintiff’s symptoms (e.g., palpitations,

syncope, and exercise intolerance) were not due to his heart condition but were anxiety-related and

therefore referred Plaintiff for a psychological evaluation.172 Plaintiff also testified at the hearing

that sometimes his chest hurt when he got nervous or panicked.173 Based on this evidence, the

ALJ held that the evidence of record did not establish that Plaintiff required a more restrictive

RFC.174

         The ALJ considered the opinions of the state agency medical consultant who diagnosed a

“light” RFC,175 and Dr. Adeboye Francis, a consultative examiner. Dr. Francis examined Plaintiff

in November 2014 and identified few abnormal physical findings. He opined that “Plaintiff is able

to work at this time at the appropriate type job within [his] physical capabilities.”176 However, the

ALJ found that Dr. Young’s subsequent findings of pulmonary valve insufficiency and significant

enlargement of the right ventricle provided support for Plaintiff’s claims of shortness of breath and


170
    AR p. 34.
171
    AR p. 278.
172
    AR pp. 34-35 citing AR pp. 268-283. The ALJ noted that there were no records to establish that Plaintiff underwent
a psychological evaluation.
173
    AR p. 80.
174
    AR p. 35.
175
    AR p. 35 citing AR p. 94.
176
    AR p. 35 citing AR p. 259. Dr. Francis found that Plaintiff could perform light to moderate exertional activities
and could lift and carry 40 pounds, could bend, squat, stoop, crouch, kneel, crawl, etc., was able to operate foot pedals,
and had no limitations on the use of his hands. Id.

                                                           29
a more restrictive RFC than “light,” with greater limitations than those assessed by Dr. Francis.177

The ALJ thus assessed an RFC for sedentary work.178 The ALJ declined to give great weight to

the non-exertional limitations assessed by Dr. Van Hook and the state agency psychological

consultant to the extent they were based on Plaintiff’s subjective reports and not supported by

documentation of prior mental health treatment179 or other objective evidence as explained

previously.

         At step 5, the ALJ considered the foregoing RFC involving exertional limitations and

Plaintiff’s lack of past relevant work, his age of 20 years, his high school education, his ability to

communicate in English, and applied the Medical-Vocational Guidelines to determine that

Plaintiff was not disabled as directed by Rule 201.27.180

         The ALJ used the medical information in the record to determine Plaintiff’s RFC for work.

“Under the regulations and our case law, the determination of residual functional capacity is the

sole responsibility of the ALJ.”181 Based on the foregoing, substantial evidence supports the ALJ’s

RFC determinations; specifically, the ALJ’s determination regarding Plaintiff’s ability to perform

sedentary work.

VI.      Conclusion

         The analysis above demonstrates that Plaintiff’s claims of reversible error are without

merit. The record, considered as a whole, supports the finding that the ALJ applied the proper

legal standards and substantial evidence supports the determination that Plaintiff is not disabled.


177
    AR p. 35.
178
    AR pp. 32, 34.
179
    See e.g., Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012) (“Here, substantial evidence supports the finding of
the non-severity of Taylor’s mental problems. A comprehensive medical exam revealed no evidence of Taylor’s
alleged mental health issues or any reason why mental problems would prevent him from engaging in gainful activity.
In addition, the medical records showed that Taylor did not take any medications for his mental health complaints. He
also failed to seek mental health care even after he was twice referred for mental health treatment at his request.”).
180
    AR pp. 35-36.
181
    Taylor, 706 F.3d at 602–03, citing Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995).

                                                         30
Accordingly, under sentence four of 42 U.S.C. § 405(g), the final decision of the Commissioner

of the Social Security Administration denying the application for supplemental security income

filed by plaintiff, Ivory A. Roberson, Jr., is AFFIRMED and this action is DISMISSED.

       Signed in Baton Rouge, Louisiana, on March 29, 2019.



                                           S
                                           ERIN WILDER-DOOMES
                                           UNITED STATES MAGISTRATE JUDGE




                                             31
